DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 1, 3-4, 6-7, and 9-10 are necessitated by Applicant’s amendment filed on Aug. 22, 2022. In particular, independent claim 1 has been amended to contain a limitation regarding pH. Therefore, claim 1 and claims 3-4, 6-7, and 9-10 which ultimately depend on amended claim 1 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

Claims 1, 3-4, 6-7, and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Chinese Patent Application Publication No. CN 102 585 072 A (herein “Fu”) in view of US Patent Application Publication No. 2008/0299405 A1 (herein “Wang”) and US Patent Application Publication No. 2014/0275460 A1 (herein “Tamareselvy”). A computer-generated English translation of Fu was attached to the Office action mailed on Aug. 9, 2021 and is referred to herein.
As to claim 1: Fu describes acrylic polymers that are useful for coatings of various substrates such as wood (see ¶¶ [0002] and [0041]-[0042]) such as a floor wax formulation. Fu describes an example of an acrylic polymer (see example 3 in ¶ [0059]) of about 86 wt% alkyl acrylates and about 13 wt% of methacrylic acid. The polymer is at least partially neutralized by admixture with ammonium bicarbonate and ethanolamine (see ¶¶ [0060] and [0062]). Fu further discloses that the compositions are removable (see ¶ [0042]). 
Fu does not disclose the presently recited amounts of waxes. Fu also does not specifically disclose a polymer which is at least partially neutralized by admixture with an amino alcohol having from 2 to 4 primary hydroxyl groups and one primary amino group to a pH of 7 to 8.
Wang describes aqueous coating compositions that are useful for floor finishes and polishes (see ¶ [0002]). The compositions comprise acrylic polymers (see ¶ [0021]) and other components (see ¶ [0029]) such as waxes which improve the gloss of the coating and allow the coating to the buffed. The waxes are used in amounts such as about 2 to about 10 wt% of the composition (see ¶ [0033]). Wang further discloses that the pH of the compositions is typically about 6 to about 10.5 or between about 7.5 and about 9.9, and these ranges of pH values overlap the presently recited range of pH values of 7 to 8.
In light of Wang, one of ordinary skill in the art would have been motivated to include 2 to about 10 wt% of waxes in Fu’s composition in order to improve the gloss of the coating and allow the coating to the buffed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included waxes in Fu’s composition in amounts within the presently recited range.
Tamareselvy discloses acrylic copolymers that are useful for various coatings such as finishing formulations and polishes for furniture (see the abstract and ¶ [0159]). The polymers are neutralized with a pH adjusting agent such as various bases including 2-amino-2-hydroxymethyl-1,3-propanediol (see ¶ [0143]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident from the discussion above regarding Fu and Tamareselvy that the prior art contains a polymer (Fu) which differs from the claimed polymer by the substitution of a pH adjusting agent such as 2-amino-2-hydroxymethyl-1,3-propanediol for the ethanolamine. As evident from the discussion above regarding Tamareselvy, the substituted component, 2-amino-2-hydroxymethyl-1,3-propanediol, and its function as a pH adjusting agent were known in the art. One of ordinary skill in the art could have substituted the pH adjusting agent pH 2-amino-2-hydroxymethyl-1,3-propanediol for Fu’s ethanolamine by simple substitution during the preparation of Fu’s reaction mixtures, and the results of the substitution (a pH adjusted polymer composition) would have been predictable.
In light of Wang’s disclosure of typical ranges of pH values for similar aqueous coating compositions, one of ordinary skill in the art would have merely exercised ordinary creativity by neutralizing Fu’s polymer to an appropriate extent to achieve a pH within a range of about 6 to about 10.5 or between about 7.5 and about 9.9, and these ranges overlap the presently recited range of pH values of 7 to 8.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted the pH adjusting agent 2-amino-2-hydroxymethyl-1,3-propanediol for Fu’s ethanolamine and to have adjusted Fu’s polymer to an appropriate extent to give a typical pH value within the range of 7 to 8, thereby arriving at the presently claimed invention.
As to claim 3: The cited compound 2-amino-2-hydroxymethyl-1,3-propanediol of Tamareselvy has 4 carbon atoms.
As to claim 4: The cited example of Fu uses about 5 wt% of the pH adjusting agent based on the weight of the monomers.
As to claims 6-7: The cited polymer of Fu’s example 3 comprises about 86 wt% of n-butyl acrylate, ethyl acrylate, and methyl methacrylate, and about 13 wt% of methacrylic acid.
As to claim 9: The cited polymer of Fu’s example 3 comprises units of n-butyl acrylate and methyl methacrylate.
As to claim 10: The cited polymer of Fu’s example 3 comprises about 25 wt% of n-butyl acrylate and about 51 wt% of methyl methacrylate.

Response to Arguments

Applicant's arguments filed Aug. 22, 2022 (herein “Remarks”) and the accompanying Declaration under rule 132 have been fully considered but they are not persuasive.
Applicant presents results of neutralizing a polymer of butyl acrylate, methyl methacrylate, and methacrylic acid was neutralized to a pH of 7-8 with various neutralizing agents. Several of the examples are reported to be either highly viscous or to create a gel. Applicant argues (p. 6 of Remarks) that Tamareselvy does not provide a motivation to select the neutralizing agent 2-amino-2-hydroxymethyl-1,3-propanediol instead of other neutralizing agents.
The Remarks do not set forth any particular legal conclusion that is alleged to be supported by the evidence.
The polymer used in the results differs in composition from the cited polymer of Fu. In particular, the cited polymer of Fu includes a different combination of monomers (BA, EA, MMA, MAA, GMA, VTES). Because the polymer used in the results differs from the cited polymer of Fu, the results do not show that: the recited type of amines function unexpectedly differently with Fu’s polymer than would other amines; or that there is criticality of a certain pH range for Fu’s polymer.
The demonstrated viscosity and gelling effects for a copolymer of MMA, BA, and MAA with certain neutralizing agents does not, without more, establish nonobviousness of neutralizing Fu’s polymer with any particular neutralizing agents. Tamareselvy’s disclosure of suitable pH adjusting agents adequately suggests the use of such pH adjusting agents for the similar polymers of Fu.
The rejection over Fu et al. has been recast above in paragraphs 5-18 to reflect the current scope of the claims, but it is otherwise substantially the same as that set forth previously. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764